Citation Nr: 0530670	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous disorder.  

3.  Entitlement to service connection for residuals of a 
claimed ear injury.  

4.  Entitlement to service connection for residuals of a 
claimed lung injury, to include asthma.  

5.  Entitlement to service connection for residuals of a 
claimed chest injury, to include episodic congestive heart 
failure.  




REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 22, 1968 to 
March 19, 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO decision, which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
left eye disability and a psychiatric disorder (claimed as a 
nervous disorder), and which denied the veteran's claims of 
entitlement to service connection for residuals of claimed 
injuries to the ear, lung, and chest (to include asthma and 
episodic congestive heart failure).  
 
In April 2005, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned.  A 
transcript of the hearing has been associated with the claims 
file.  

At the hearing, it appeared that the veteran was also raising 
the issue of entitlement to service connection for hearing 
loss.  However, as this issue has not been adjudicated by the 
RO, it is referred there for further appropriate 
consideration.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file.

First, it does not appear that the RO has obtained all 
medical treatment records identified by the veteran.  For 
example, at his hearing in April 2005, the veteran testified 
that his left eye was initially treated at the VA hospital in 
Topeka, Kansas within a few months of his service discharge, 
and that he was thereafter referred to the VA eye clinic in 
Kansas City, Missouri; that after service he was possibly 
treated for an ear condition at the Topeka VA facility and 
Denver VA hospital; that right after service he was treated 
for a lung condition at Fitzsimmons Hospital in Denver, 
Colorado and also at the Topeka VA hospital; that he was also 
treated at Fitzsimmons Hospital in Denver for his vision 
problems, chest and heart problems in early 1968, and nervous 
condition after service; and that he was also seen at the 
Topeka VA facility for his nervous condition after service.  

While the RO attempted to obtain VA records from the Topeka 
and Kansas City VA Medical Centers in September 2003, such 
request was made using an incorrect file number/Social 
Security number for the veteran.  Moreover, only the Kansas 
RO responded with a negative reply regarding record 
availability.  Another request was made in February 2004 to 
the two VA medical centers (requesting records from the 1970s 
this time).  Once again the RO referenced an incorrect file 
number/Social Security number for the veteran, and again only 
the Topeka, Kansas facility replied.  Furthermore, it does 
not appear that the RO ever requested records from the Denver 
VA Medical Center.  As for treatment received at the 
Fitzsimmons Hospital in Denver, the record is not clear as to 
whether this is a private or military hospital.  It is noted 
that in September 2003 the RO did request treatment records 
from Denver General Hospital (dated from January 1967), with 
a negative reply received in October 2003; however, the 
request included an incorrect file number/Social Security 
number for the veteran.  

In light of the foregoing, the RO should make additional 
attempts to obtain any pertinent treatment records indicated 
by the veteran, using his correct file number/Social Security 
number.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Second, a preliminary review of the record, to include the 
transcript of the hearing in April 2005 and a VA examination 
report of July 2004, indicates that the veteran was in 
receipt of Social Security disability benefits.  As such 
records may be relevant to the veteran's VA claims, the RO 
should attempt to obtain the records that the Social Security 
Administration (SSA) relied upon in making the award.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all appropriate 
steps to obtain for association with the 
claims file, after receiving any 
necessary releases from the veteran, 
copies of treatment records relevant to 
evaluation of the veteran for left eye, 
mental disorder, ear, lung, and chest 
complaints from the following health care 
providers, beginning in January 1967:  
Topeka VAMC, Kansas City VAMC, Denver 
VAMC, Denver General Hospital, and 
Fitzsimmons Hospital in Denver.  In that 
regard, the RO should take care to 
furnish the medical providers with the 
veteran's correct file number/Social 
Security number, in order to facilitate 
the search for records.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the SSA decision awarding the veteran 
disability benefits and all medical and 
other records considered by the SSA in 
the disability award.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


